Citation Nr: 0520383	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-24 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
depression with anxiety.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to May 1998.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs granting service connection 
for depression with anxiety, rated at 10 percent disabling, 
effective June 24, 2002.


FINDINGS OF FACT

Throughout the appellate period the veteran's depression with 
anxiety has been manifested by symptoms resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; reduced reliability and 
productivity due to symptoms such as flattened affect, 
impaired speech, panic attacks, or their equivalent are not 
shown.  


CONCLUSION OF LAW

A 30 percent rating is warranted for the veteran's depression 
with anxiety throughout the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code (Code) 9435 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the September 2002 rating 
decision which assigned a 10 percent rating.  In the 
September 2002 decision he was advised of the basis for the 
initial rating, and in a July 2003 statement of the case 
(SOC), he was properly (see VAOPGCPREC 8-2003 (Dec. 2003)) 
provided notice regarding the "downstream" issue of an 
increased rating, including the rating criteria and what the 
record showed.  A March 2003 letter and a July 2003 SOC 
notified the veteran of the provisions of VCAA and how it 
applied to his claim.  Although the March 2003 letter advised 
him to submit evidence within 30 days, he was also advised 
that evidence received within one year would be considered.  
In fact, all evidence received in the interim to date has 
been accepted for the record and considered.  Although the 
veteran was not specifically advised to submit everything he 
had pertinent to his claims, he was advised that VA would 
obtain any Federal government records, including any VA 
treatment records, and that if he completed the releases, VA 
would assist him in obtaining any private records he 
identified.  This notice was essentially equivalent to 
telling him to submit everything he had pertinent to the 
claim.  In one form or another he has received all mandated 
notice; he is not prejudiced by any technical notice 
deficiency along the way.  

Regarding the duty to assist, the veteran's treatment records 
have been secured, and VA has arranged for an examination (in 
May 2003).  There is no indication that any pertinent 
evidence remains outstanding.  All notice and duty to assist 
requirements are substantially met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

Medical records from VA Central Texas Health Care System from 
June 2002 to May 2003 show that in June 2002, the veteran was 
seen at the Mental Health Clinic for complaints of a bad 
temper, sleeplessness, and road rage.  He indicated that he 
could not find a job due to his disability.  It was noted 
that his mood was depressed, his energy and motivation level 
were normal, he slept poorly at night due to pain and 
worrisome thoughts, and he often cried and isolated himself.  
He was alert, oriented, anxious, fidgety, and discouraged.  
He indicated that he wished he were dead, but was too scared 
to commit suicide.  His memory was intact, and his 
concentration was down.  The impression was depression and 
anxiety disorder secondary to chronic pain.  The stressors 
were severe chronic pain, the inability to work, family 
stressors, and lack of social supports.  His Global 
Assessment Functioning (GAF) score was 35.   

A July 2002 treatment record showed that the veteran was seen 
for an evaluation of the medications he was taking for his 
depression and anxiety.  He was taking Effexor and Trazodone.  
The medication appeared to help his road rage, and he was 
finally sleeping with the aid of Trazodone.  In August 2002 
he asked to be discharged from therapy because he was 
interviewing for employment.  A November 2002 psychiatric 
note indicated that he was seen again for medication 
management.  He ran out of Effexor, went on a drinking binge, 
and could not remember what happened.  He indicated that he 
felt low because of his unemployment status.  His mood was 
dysphoric; he had a full range of speech at an appropriate 
rate, rhythm, volume, and articulation.  His intelligence was 
average based on sentence structure and vocabulary.  His 
thought process was clear, coherent, logical, and clear.  The 
thought content did not include any suicidal or homicidal 
ideations; there were no delusions, no paranoid ideations, 
and no hallucinations.  His judgment and insight were 
appropriate.  The assessment was Major Depressive Disorder, 
per history.  The amount milligrams (mg) of Effexor taken per 
day were increased from 150 to 225 mg to help with anger 
management and remaining depressive symptoms.  He continued 
to take Trazodone for insomnia.  In October and May 2003, he 
was seen for depressive disorder symptoms such as:  low mood, 
irritability, road rage, and anger and medication management.   
He indicated that he felt depressed because of his 
unemployability.  The diagnosis was depressive disorder and 
mood disorder secondary to physical limitations.  He 
continued Venlafaxine (Effexor) and the amount of milligrams 
of Trazodone were increased from 100 up to 200 mg every night 
for sleep.  
On May 2003 VA examination, the veteran indicated ongoing 
difficulties with depression, frustration, agitation, and 
anxiety with no remission in these symptoms for the past 12 
months.  He is unemployed and attributes unemployment to his 
service-connected back problem.  He indicated that his anti-
depressant medications have helped make his mood less 
depressed, he is less volatile with his anger, he also was 
crying less, and has more energy then when he first started 
taking his medications.  The medication has also decreased 
his suicidal and homicidal ideations.  At the time of the 
interview, he was neatly groomed; alert and well-oriented to 
current circumstance; and there were no delusions, 
hallucinations, or paranoid ideations.  His speech was normal 
in rate and tone with goal-directed thought process.  No 
evidence of gross impairment of any sphere of the memory was 
observed.  His insight and judgment were grossly intact.  His 
mood was mildly dysphoric with a normal range of affect of 
expression.  There were no suicidal or homicidal ideations.  
He reported a chronic depressed mood and chronic anxiety.  He 
indicated that he had sleep impairment with interference with 
daytime activities.  The diagnosis is depressive and anxiety 
disorders secondary to chronic back pain.  He had limited 
psychological support, occupational problems, and limited 
financial resources.  His GAF is 50/50.  

III.	Criteria

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in claims for increased ratings, staged 
ratings may be warranted if the claim involves the initial 
rating assigned with a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  This appeal is 
from the initial rating assigned with the grant of service 
connection in September 2002.  However, functional impairment 
due to the depression with anxiety disorder has remained 
essentially unchanged throughout the appeal period, and 
staged ratings are not indicated.

The veteran's depression with anxiety disorder is rated under 
Code 9435 of VA's Rating Schedule, which provides that a 100 
percent rating is to be assigned where there is total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Code 9435.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 10 percent rating is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. § 
4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7. 

IV.	Analysis

The Board finds that symptoms of the veteran's depression 
with anxiety satisfy the criteria for a 30 percent rating.  
Treatment records from VA Central Texas Health Care System 
show that his medications required adjustment to control his 
symptoms.  June 2002 and on May 2003 evaluations noted a 
depressed mood and anxiety.  In the interim between the June 
2002 and May 2003 evaluations (in August 2002), the veteran 
asked to be discharged from therapy because he was 
interviewing for employment.  The medical evidence shows 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms such as depressed 
mood and anxiety.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships is not 
shown at any time during the appellate period.  While the 
veteran was unable to secure employment, the record shows, 
and he himself indicates, that this was due to his service-
connected low back disability.  

In short, the medical evidence does not show the types of 
symptoms listed in the criteria for the next higher, 50 
percent, rating (or symptoms of similar gravity). 
Consequently, the next higher, 50 percent, schedular rating 
is not warranted for any "stage" during the appellate period.


ORDER

A 30 percent rating is granted for the veteran's depression 
with anxiety, subject to the regulations governing payment of 
monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


